DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022, has been entered. 

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 1-6, 8-12, and 17-18 regarding the recitation of “substantially fills” in claim 1 is withdrawn in view of applicants’ claim amendments.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites that “the batch of vertical substrates is configured to occupy essentially an entire reaction space of the reaction chamber.”  However, at least Figs. 2-3 and 11-13 of the specification clearly show that there is a gap around the substrate holder (160) itself as well as between individual substrates (170).  Thus, it is unclear how much space the substrates (170) must occupy within the reaction chamber in order to be considered as occupying “essentially an entire reaction space of the reaction chamber” as recited in claim 2. For examination purposes it is assumed that any spaced arrangement of the substrates which fills the majority of the reaction chamber may be considered as occupying essentially an entire reaction space of the reaction chamber.  

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6, 8-12, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites that “the substrate holder is non-rotably attached to the reaction chamber lid.”  Applicants allege that support for the amendment to claim 1 can be found in Fig. 8, ¶[0016], ¶[0062], and ¶[0069] of the specification.  However, the chamber lid (831) in Figs. 8-9 is shown as being attached to the substrate holder (160) via hooks (465) and a counterpart (1456).  While this attachment system will necessarily limit rotation of the substrate holder (160) it does not strictly prevent any and all rotation.  This is necessarily the case as there will be some “play” in the attachment between the hooks (465) and counterpart (1456) which will permit the substrate holder (160) to rotate slightly.  This slight rotation of the substrate holder (160) then means that the holder itself is not “non-rotably attached to the reaction chamber lid” as claimed.  Moreover, the claim language utilized by applicants necessarily encompasses more attachment mechanisms than the dual hook attachment system shown in at least Figs. 8-9 & 14 of the specification.  Accordingly it is the Examiner’s position that the recitation of a “substrate holder [is] non-rotably attached to the reaction chamber lid” is not supported by the specification as originally filed.  Dependent claims 2-6, 8-12, and 17-18 are similarly rejected due to their direct or indirect dependence on claim 1.  



Terminal Disclaimer
The terminal disclaimer filed on June 28, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,041,169 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 8-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2006/0196418 to Lindfors, et al. (hereinafter “Lindfors”) in view of Japanese Patent Appl. Publ. No. JP 61025118 to Shiotani, et al. (“Shiotani”). 
Regarding claim 1, Lindfors teaches an atomic layer deposition reactor (see, e.g., the Abstract, Figs. 1-2 & 8-13, and entire reference), comprising:
a reaction chamber lid (see, e.g., Figs. 8-13 and ¶¶[0082]-[0095] which teach a movable lid (304)); 
a top-load reaction chamber with a reaction space configured to receive a substrate holder, configured to carry a batch of substrates placed next to each other in a parallel manner (see, e.g., Figs. 8-13 and ¶¶[0082]-[0095] which teach that the movable lid (304) includes a plurality of susceptors (1214) carrying a batch of substrates (1304) placed next to each other in a parallel manner to be loaded through a top side of an atomic layer deposition reactor chamber body (204) and into a reaction space (804); see also Fig. 1 and the Abstract of Shiotani which teach that the holder (16) itself may be configured to carry a batch of vertically oriented substrates (A));
an at least one in-feed line, configured for feeding precursor vapor into the reaction space containing the substrates (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates); and 
wherein the reactor is configured for depositing material on substrate surfaces by establishing a vertical top-to-bottom flow of precursor vapor through the entire reaction space (see, e.g., Figs. 2 & 12-13 as well as ¶¶[0071]-[0072], and ¶¶[0092]-[0095] which teach that deposition on substrates (1304) provided within the reaction space (804) occurs as a result of precursor gases flowing in a vertical top-to-bottom direction within the reaction chamber (204) while exiting through exhaust guide (206)), 
wherein the substrate holder is non-rotably attached to the reaction chamber lid (see, e.g., Figs. 3-4 & 8-13, ¶¶[0073]-[0078], and ¶¶[0082]-[0095] which teach that the substrate holder (306) is non-rotably affixed to the chamber lid (304) via support rods (308), (310), and (312)).  
Lindfors does not explicitly teach that the reaction space is configured to receive a batch of vertical substrates and that precursor vapor flows between said vertical substrates along each surface of each substrate in essentially same vertical, top-to-bottom direction.  However, in Fig. 1 and the Abstract Shiotani teaches an embodiment of a vapor deposition system comprised of a vertical reaction tube (11) wherein a plurality of wafers (A) are arranged vertically on a table (17) and held in place by means of a holder (16).  A reaction gas (G) is supplied from a gas supply port (13), travels in-between the vertically placed wafers (A) from an upper end of reaction tube (11), along a surface of each wafer (A), and out through an exhaust pipe.  Thus, an ordinary artisan would look to the teachings of Shiotani and would readily recognize that substrates utilized in the system of Lindfors may be arranged vertically within the reactor and attached to the reaction chamber lid via non-rotable support rods with the motivation for doing so being to, for example, provide an alternate configuration which permits simultaneous deposition on both the front and back sides of each individual wafer, minimizes the accumulation of unwanted particulate deposits, and to provide a substrate holder having a horizontal cross-sectional shape which better conforms to the cross-sectional shape of the reaction chamber and substantially fills a bottom of the reaction chamber, thereby reducing the amount of dead space present therein.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Lindfors teaches that the batch of vertical substrates is configured to occupy essentially an entire reaction space of the reaction chamber upon being received there-into (see, e.g., Fig. 12 which shows that the substrate holder (1214) fills essentially the entire reaction space (804) or, alternatively, an ordinary artisan would be motivated to configure the substrate holder (1214) to fill substantially the entirety of the reaction space (804) in order to minimize dead space and maximize the number of wafers processed in each batch).
Regarding claim 3, Lindfors and Shiotani teach that the batch of vertically oriented substrates comprises at least two wafers (see, e.g., at least Fig. 12 of Lindfors which teaches that the batch comprises at least two wafers; alternatively Fig. 1 of Shiotani shows that the batch of vertically oriented substrates comprises more than two wafers (A)). 
Regarding claim 4, Lindfors teaches that at a top side thereof, a lid via which the batch of vertical substrates is loaded into the reaction chamber and unloaded therefrom (see, e.g., Figs. 8-13 and ¶¶[0082]-[0095] which teach a movable lid (304) which permits a plurality of susceptors (114) carrying a batch of substrates (1304) placed next to each other in a parallel manner to be loaded and unloaded through a top side of an atomic layer deposition reactor chamber body (204) and into a reaction space (804)).
Regarding claim 5, Lindfors teaches that the lid is configured separable from the reactor (see, e.g., Figs. 8-13 and ¶¶[0082]-[0095] which teach that the lid (304) is movable and, hence, is separable from the chamber body (204)).  
Regarding claim 6, Lindfors teaches that precursor vapor is guided into the reaction chamber through the lid (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates).
Regarding claim 8, Lindfors teaches that the reactor is configured to receive precursor vapor arriving from a horizontal direction, and to further guide precursor vapor into the reactor chamber in a vertical top-to-bottom direction (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates).
Regarding claim 9, Lindfors teaches an expansion volume configured to receive precursor vapor entering thereinto and a distribution part configured to distribute precursor vapor from the expansion volume into the reaction chamber (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates).
Regarding claim 10, Lindfors teaches that the reactor is configured to receive precursor vapor, arriving from a horizontal direction, into the expansion volume, and to further guide precursor vapor into the reaction chamber, through the distribution part, in a vertical top-to-bottom direction (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates in a vertical top-to-bottom direction).
Regarding claim 11, Lindfors teaches that the reactor is configured for depositing a thin film simultaneously on all substrate surfaces (see, e.g., at least Figs. 2 & 12-13 as well as ¶¶[0071]-[0072], and ¶¶[0092]-[0095] which teach that the reaction chamber (204) is configured to simultaneously deposit a thin film on all substrates (1304) provided within the reaction space (804)).
Regarding claim 12, Lindfors teaches that the reactor is configured for depositing a thin film on substrate surfaces by sequential self-saturating surface reactions (see, e.g., at least Figs. 2 & 12-13 as well as ¶¶[0071]-[0072], and ¶¶[0092]-[0095] which teach that the reaction chamber (204) is configured as an atomic layer deposition (ALD) reactor which performs film growth via sequential self-saturating surface reactions).  
Regarding claim 17, Lindfors teaches that precursor vapor is guided into the reaction chamber through a reactor chamber top flange (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates).
Regarding claim 18, Lindfors teaches a vacuum chamber configured to accommodate the reaction chamber and comprising a vacuum chamber lid integrated with a reaction chamber lid, thereby forming a lid system (see, e.g., Figs. 1-4 & 12-13, ¶¶[0069]-[0074] and ¶¶[0092]-[0095] which teach a vacuum chamber (102) which accommodates the reaction chamber (204) with Fig. 3 teaching a specific embodiment in which a vacuum chamber lid (302) is integrated with a reaction chamber lid (304) via a fastener (316), thereby forming a lid system).  




Response to Arguments
Applicant’s arguments filed June 28, 2022, have been considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants repeat their argument that Shiotani cannot be combined with Lindfors because doing so would change the principle of operation of Lindfors.  Id. at pp. 8-10.  Applicant’s argument is noted, but remains unpersuasive for reasons noted in the February 28, 2022, final Office Action.  Applicant is also referred to the Patent Trial and Appeal Board (PTAB) decision dated March 21, 2017, in the parent application, U.S. Patent Appl. No. 12/154,879 where the PTAB affirmed the Examiner’s reliance on the combination of Lindfors and Shiotani to teach the use of vertically instead of horizontally aligned substrates.  It is also noted that the use of a vertically oriented substrate holder as per the teachings of Shiotani would result in a substantially simpler design since it would not be necessary to use a complex gas delivery mechanism such as that utilized in Figs. 4-5 of Lindfors where precursor delivery on horizontally oriented substrates occurs through apertures (416) present within gas distribution tubes (410) which also function as support rods for the substrate holders (402)-(408).  Rather, top-down delivery of precursor gases can be achieved using, for example, a gas delivery system akin to that shown in at least Figs. 8-9 of Lindfors where the precursor gases flow downward through a mesh (810) and directly onto a surface of a substrate (314).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/           Primary Examiner, Art Unit 1714